Citation Nr: 1532409	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the Air National Guard from April 2001 to June 2001, from September 2001 to November 2001, from January 2002 to August 2002, from June 2003 to December 2003, from October 2004 to January 2006, and from February 2006 to March 2006, with additional periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2014, the Board remanded this case for additional development, and the case has been returned to the Board for further review.  

The issue of entitlement to service connection for a gastroesophageal disorder, to include GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for tinnitus, which he contends he first noticed in 2004 or 2005 following his work around jets on a flight line.  He also believes there is a relationship between his tinnitus and his duties in explosive ordnance disposal.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2014).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2014).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive periods, however, do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

Acoustic trauma is considered an injury, and therefore, service connection is potentially available for tinnitus that is found to be due to acoustic trauma that occurred during a period of active duty for training or inactive duty training.  

The Veteran served on active duty with the Air National Guard from April 2001 to June 2001, from September 2001 to November 2001, from January 2002 to August 2002, from June 2003 to December 2003, from October 2004 to January 2006, and from February 2006 to March 2006, with additional periods of active duty for training and inactive duty training.  The Veteran's DD Forms 214 from his periods of active duty service all reflect that his military occupational specialty (MOS) was "explosive ordnance disposal."  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board accepts the Veteran's lay statements as competent and credible evidence that the Veteran was exposed to loud noise while in service.

The Veteran's service treatment records do not reflect that he ever complained of, or sought treatment for, tinnitus in service.  These records, however, are from the periods of his active duty service that precede 2004 through 2006, his alleged date of tinnitus onset.  

In his August 2011 notice of disagreement, the Veteran reported that he "was not offered a separation examination following the active duty time that my [tinnitus] injury occurred."   He reported that this "injury occurred during the period from 1 October 2004 to 29 January 2006, and 1 February 2006 to 31 March 2006."  Among his pertinent in-service noise exposure, he reported that he "participated in explosives range training with exposure to noise from explosions once a month."  

At the Veteran's November 2012 Board hearing, his accredited representative noted that the Veteran "was exposed to jets, explosives, machinery, military air-conditioners, and small arms.  Nonmilitary noise included target shooting with earmuffs using ear protection and power tools."  She noted that the Veteran, while on active duty, "did serve as security forces when he was exposed to F15 jet engine noise at close proximity while performing security duties on the aircraft grounds with minimal hearing protections.  He was also exposed daily to loud furnace and air handling during that time."  

The Veteran underwent a VA examination in July 2010.  The resulting examination report reflects that the examiner was unable to resolve the issue of whether the Veteran's tinnitus is connected to his military service without resort to speculation.  The examiner noted that the "Veteran indicates onset of tinnitus was approximately in 2004-2005 after being exposed to flightline noise to include jets and being exposed to explosions."  She also noted that there was no line of injury investigation and that "[t]he report of time of onset is not during his active duty time."  In its November 2014 remand, the Board found this opinion to be inadequate, as the examiner had incorrectly stated that the Veteran's reported time of onset (2004 to 2005) was not during his active duty service.  The record contains a DD Form 214 that reflects the Veteran had a period of active duty service that spanned from October 2004 to January 2006.  A new opinion was sought that took this information into account.  

The resulting March 2015 VA examination report notes that the Veteran reported he has had bilateral constant ringing in his ears since 2003.  Service treatment records reflect that he denied tinnitus on a March 2003 post-deployment survey.  He had reported tinnitus onset of 2004 or 2005 during the July 2010 VA examination and at his November 2012 Board hearing.  Following review of the record and interview and examination of the Veteran, the examiner determined that she cannot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  In her rationale, she cited the conflicting reported dates of onset.  She noted that his service treatment records reflect that his hearing was normal bilaterally on enlistment, and that he had normal hearing on examination during the July 2010 VA examination.  She concluded that, "[t]herefore, there is no objective evidence of noise injury."  She also noted the Veteran's history of occupational noise exposure, noting that "he is an explosives specialist for the TSA," and had a history of recreational noise exposure.  

In a March 2015 statement, the Veteran noted that he had accidentally told the VA audiologist that his tinnitus had started in 2002 or 2003, when it had actually started between 2004 and 2006, as he had mixed up the origination date of the hearing loss and tinnitus with the origination date from his other claim.  

A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report lay-observable symptoms such as ringing in his ears, and he is competent to report when he believes these symptoms began.  

With respect to the conflicting reports of date of tinnitus onset, the Board notes that the Veteran's various statements have estimated his tinnitus onset to be between 2002 and March 2006, while he expressly denied experiencing ringing in his ears on March 11, 2003.  This evidence may more credibly place his tinnitus onset between March 12, 2003, and March 2006.  During that period, the Veteran was on active duty from March 12, 2003, to December 2003, from October 2004 to January 2006, and from February 2006 to March 2006.  The Board will accept as credible the Veteran's recollections that he first noticed ringing in his ears during these periods of active duty service.  The Board finds the Veteran's competent reports of continuity of symptomatology since service to be credible, and finds that this testimony establishes nexus pursuant to 38 C.F.R. § 3.309(a).  Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also claimed entitlement to service connection for a gastroesophageal disorder, to include GERD.  As discussed in the Board's November 2014 remand, pre-service private medical records reflect that the Veteran underwent a laparoscopic nissen fundoplication in 1999 to treat severe esophagitis.  

In his March 2000 enlistment examination report, his abdomen and viscera were found to be clinically normal other than laparoscopic nissen fundoplication scars and a right lower quadrant appendectomy scar.  The examination report noted a "HX OF REFLUX ESOPHAGITIS.  NO BARRETS.  RESOLUTION WITH OPERATIVE THERAPY," and "HX OF REFLUX - 100% RESOLUTION WITH LAPROSCOPIC [sic] NISSEN FUNDOPLICATION."  There is no subsequent examination report of record in the Veteran's service treatment records.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A threshold requirement for applicability of the 38 U.S.C.A. § 1111 (presumption of soundness on entry into service) is that the Veteran must have served on active duty for a continuous period of 90 days or more.  In the case at hand, only three periods of the Veteran's service spanned at least 90 days (from January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006).  Therefore, only those three periods are entitled to potential application of the presumption of soundness.  See Grose v. Brown, 4 Vet. App, 144, 147 (1993).

Upon remand, the March 2015 examiner diagnosed "recurrent hiatal hernia status post Nissen fundoplication surgery in 1999" and appears to assume that the Veteran had "severe esophagitis with hiatal hernia" at the time of his periods of entrance into active duty.  The Board notes, however, that the Veteran's March 2000 enlistment examination report found that the Veteran's abdomen and viscera were clinically normal on examination, other than finding laparoscopic nissen fundoplication scars and a right lower quadrant appendectomy scar.  The examination report merely noted a history of reflux esophagitis, with no Barrett's esophagus, that had completely resolved with the laparoscopic Nissen fundoplication.  The Veteran is therefore presumed to not have had hiatal hernia or esophagitis at the time of his entry to active service.  

That notwithstanding, the March 2015 VA examiner merely opined that "pre-existing severe esophagitis with hiatal hernia is less likely than this is unlikely ... was aggravated beyond the natural progress of the disorder by his active multiservice during the periods mentioned from January 2002 to August 2002, June 2003 to December 2003 and October 2004 to January 2006."  However, the Board notes that the March 2015 opinion is inadequate, because it merely addresses the matter of aggravation without providing any guidance on whether such a condition, in fact, existed at the time of the Veteran's entry into either of his periods of active duty service.  In this connection, the Board finds it necessary to, once again, seek guidance from medical authorities as to whether, under sound medical principles, a gastroesophageal condition either originated during service or preexisted service and progressed at an abnormally high rate during service.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds it necessary to remand this claim to obtain a new opinion that addresses both prongs of the presumption of soundness test and applies the appropriate standard of proof.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate medical professional in order to obtain a medical opinion regarding the etiology of the Veteran's current gastroesophageal disorder.

If the examiner finds the need for any additional (in-person) examination, arrange for the Veteran to undergo such examination in order to determine the nature and etiology of any current gastroesophageal disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current relevant disorders.  

The examiner is requested to specifically address the following questions:

The questions enumerated below are limited to the periods of active service spanning from January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006:

(a) Is it clear and unmistakable (i.e., undebatable) that the Veteran had a gastroesophageal disorder prior to entering active duty in January 2002, June 2003, or October 2004?  If the answer is "Yes," please identify the diagnosis of the pre-existing gastroesophageal disorder.

(b) If the answer to question (a) is "Yes," did the pre-existing gastroesophageal disorder worsen during the Veteran's periods of active duty service from January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006, due to the physical activity associated with his active duty service?

In answering question (b), please specify and discuss:

(i) Whether the Veteran experienced temporary or intermittent flare-ups of symptoms of the pre-existing gastroesophageal disorder during his periods of active duty from January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006; or, 

(ii) Whether the Veteran developed a permanent change in the underlying pathology of the pre-existing gastroesophageal disorder during his periods of active duty January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006; and, if so, did this permanent change in the underlying pathology result in any other gastroesophageal disorder?  If the answer to question (ii) is "Yes," please identify the diagnosis of the resultant gastroesophageal disorder, and address the following: was this permanent change in the underlying pathology clearly and unmistakably (i.e., undebatably) due to the natural progress of the pre-existing gastroesophageal disorder?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonable explain the medical guidance in the study of this case.

(c)  If the answer to either question (a) or (b) is "No," assume for purposes of answering the following question that a gastroesophageal disorder did not exist prior to the Veteran's periods of active duty from January 2002 to August 2002, from June 2003 to December 2003, and from October 2004 to January 2006.

Was a gastroesophageal disorder, to include gastroesophageal reflux disease, caused by, or is it the result of, any illness or injury during active duty, including physical activity associated with the Veteran's military service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonable explain the medical guidance in the study of this case.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


